Citation Nr: 1748416	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.

2.  Entitlement to an effective date earlier than June 3, 2014 for the grant of service connection for peripheral neuropathy, right lower extremity.

3.  Entitlement to an increased evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

4.  Whether new and material evidence has been received to reopen the previously denied service connection claim for peripheral neuropathy, right upper extremity.

5.  Whether new and material evidence has been received to reopen the previously denied service connection claim for peripheral neuropathy left upper extremity.

6.  Entitlement to service connection for retinopathy as secondary to service-connected diabetes mellitus type II (diabetes).

7.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes.

8.  Entitlement to service connection for hypertension as secondary to service-connected diabetes.

9.  Entitlement to service connection for tinnitus.    


REPRESENTATION

Veteran represented by:	Johanna A. Pickel, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2015 rating decisions by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The record consists of electronic claims files and has been reviewed.  

The claims to reopen service connection, in addition to the issues regarding tinnitus and an earlier effective date for service connection for right lower extremity neuropathy, will be decided below.  The issues remaining on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of whether service connection is warranted for left ear hearing loss disability has been raised by two VA audiology examination reports.  A May 2011 VA audiology report contains an opinion linking hearing loss to combat service in the Republic of Vietnam in the late 1960s.  The May 2011 report noted hearing loss disability in the right ear under 38 C.F.R. § 3.385 but no such disability in the left ear.  A May 2015 VA audiology report, however, notes hearing loss disability in both ears under 38 C.F.R. § 3.385.  In the June 2015 rating decision on appeal, the RO addressed the issue of whether new and material evidence had been received to reopen service connection for left ear hearing loss disability.  However, the RO did not consider in that decision the positive nexus opinion noted in the May 2011 VA report.  As such, the issue is referred for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  In a June 2002 rating decision the Veteran did not appeal to the Board, the RO denied a claim to service connection for neuropathy in the extremities. 

2.  New evidence tending to prove previously unestablished facts necessary to substantiate the claim of service connection for neuropathy in the extremities has been received since the June 2002 rating decision, and raises a reasonable possibility of substantiating the claim.

3.  Right upper extremity neuropathy is due to service-connected diabetes.  

4.  Left upper extremity neuropathy is due to service-connected diabetes.  

5.  Tinnitus is due to service-connected hearing loss.  

6.  On November 26, 2012, the Veteran filed a claim to reopen service connection for right lower extremity neuropathy.  


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying the claim to service connection for bilateral upper extremity neuropathy is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral upper extremity neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Neuropathy in the right upper extremity is secondary to the service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).   

4.  Neuropathy in the left upper extremity is secondary to the service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).   

5.  Tinnitus is secondary to service-connected hearing loss disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).   

6.  The criteria for an effective date of November 26, 2012, for the grant of service connection for right lower extremity peripheral neuropathy, have been met.  38 U.S.C.A. §§ 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's records, to include service personnel records (SPRs), service treatment records (STRs), and VA and private treatment records, have been obtained.  Further, the Veteran underwent VA compensation examinations during the appeal period, the reports of which adequately address the claims decided below.      

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Petition to Reopen Service Connection for 
Bilateral Upper Extremity Neuropathy

The Veteran claims service connection for bilateral upper extremity neuropathy.  He asserts that he developed the disorder as the result of exposure to herbicides in the Republic of Vietnam in the late 1960s, and as the result of service-connected diabetes.  The Veteran filed his original service connection claim for neuropathy in the extremities in November 2000.  In an unappealed June 2002 rating decision, the RO denied his claim.  As the Veteran did not appeal this decision to the Board, the decision became final.  See 38 C.F.R. §§ 3.156, 20.1103.       

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In the final June 2002 rating decision, the RO considered STRs which are negative for complaints of neuropathy, the Veteran's lay statement indicating that he experienced numbness and tingling in his extremities, and VA and private treatment records which were negative for neuropathy.  In January 2015, the Veteran filed another claim of service connection for neuropathy in the upper extremities.  In the June 2015 rating decision on appeal, the RO denied his claim.  Additional evidence has been included in the record since the June 2002 final rating decision.  The evidence included in the record consists of an August 2015 VA examination report which notes a diagnosis of upper extremity diabetic neuropathy, and a letter received in June 2016 in which a private nurse indicates a relationship between peripheral neuropathy and active duty.  The record did not contain this medical evidence in June 2002 (or within one year of the June 2002 rating decision.  See 38 C.F.R. § 3.156(b)).  As such, the evidence is new evidence.  Further, the evidence is material inasmuch as it provides a medical nexus between neuropathy and service, and between neuropathy and service-connected diabetes.  This evidence had been lacking in the record previously.  Thus, new and material evidence has been included in the record for this claim. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove previously unestablished facts (i.e., upper extremity neuropathy that may relate to service and to service-connected disability).  Accordingly, the claim of entitlement to service connection for bilateral upper extremity neuropathy is reopened.    

III.  Service Connection for 
Tinnitus and Bilateral Upper Extremity Neuropathy 

As indicated, the Veteran asserts that he developed neuropathy as the result of herbicide exposure and as the result of diabetes.  He also claims that he incurred tinnitus during service as the result of exposure to acoustic trauma while serving in combat in the Republic of Vietnam in the late 1960s.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, secondary service connection findings are warranted for tinnitus and for bilateral upper extremity diabetic neuropathy.  See 38 C.F.R. § 3.310.  

First, the medical evidence establishes that the Veteran has tinnitus and bilateral upper extremity neuropathy.  This is demonstrated in VA compensation examination reports dated in May 2011, May 2015, and August 2015.  

Second, the Veteran has been service connected for diabetes since April 2006 and for hearing loss disability since September 2010.    
Third, the medical evidence indicates that tinnitus is secondary to service-connected hearing loss disability while bilateral upper extremity diabetic neuropathy is due to service-connected diabetes.  In the May 2015 VA report, the examiner stated that the Veteran's tinnitus as likely as not related to hearing loss disability "as tinnitus is known to be a symptom associated with hearing loss."  In the August 2015 VA report, the examiner stated that the Veteran had diabetic peripheral neuropathy in the upper as well as the lower extremities.  Each examiner indicated in their respective reports an examination of the Veteran, an interview of the Veteran, and a review of the claims file.  Each examiner also explained their findings.  As the opinions are based on the evidence of record and are explained, each is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Based on the foregoing evidence, service connection findings are warranted for tinnitus and for bilateral upper extremity neuropathy.  Although the record contains evidence dated earlier in the appeal period, which found tinnitus unrelated to service and which found no evidence of neuropathy in the upper extremities, the May and August 2015 VA reports create equipoise in the record.  The Board cannot therefore find that a preponderance of the evidence is against the claims to service connection.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt and to grant the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.     

IV.  Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than June 3, 2014 for the award of service connection for diabetic neuropathy in the right lower extremity.    
    
The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

The Veteran filed an original claim to service connection for diffuse "numbness and tingling" in the extremities in November 2000.  The RO denied the claim in an unappealed June 2002 rating decision.  This decision became final.  38 C.F.R. § 20.302.  On November 26, 2012, the Veteran clearly indicated a renewed interest in gaining service connection for lower extremity neurological disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In the June 2015 rating decision on appeal, the RO reopened the claim and granted service connection effective June 3, 2014.  The RO based its decision on medical evidence noted in June 2014 VA treatment records indicating peripheral neuropathy in the right lower extremity.  That was the appropriate effective date inasmuch as the date of onset of disability in June 2014 (i.e., "the date entitlement arose[.]") was "later" than the date of claim to reopen service connection in November 2012.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran appealed the assigned effective date as well as the assigned disability rating (which is addressed in the remand section below).   

The Board finds an earlier effective date warranted here.  Based on medical findings noted in the August 2015 VA examination report addressing diabetic neuropathy, the effective date of service connection should be the date of claim to reopen on November 26, 2012.  The August 2015 VA examiner indicated that the right lower extremity peripheral neuropathy preceded the date of claim.  Specifically, the examiner indicated diagnosed peripheral neuropathy since 2003, and stated "[d]iabetes diagnosed for over 10 year[s] but numbness in feet preceded the actual chemical diagnosis of diabetes by Dr ..., initially treated with metformin.  Numbness and tightness in legs.  Burning in feet bilaterally with numbness and wears shoes recommended by ... diabetic doctor."  This statement, from a physician tasked with determining the nature and history of the Veteran's diabetic neuropathy, counters earlier findings in the record that the Veteran's diabetic neuropathy was limited solely to his left lower extremity (see e.g., VA treatment records).  Further, as indicated earlier, the August 2015 VA examiner's report is based on the evidence of record.  See Bloom, supra.  

Nevertheless, the law is clear that, in determining an effective date for the award of service connection in this matter, the date of onset of disability is not controlling.  Rather, the date of claim to reopen service connection is.  That is the "later" date.  38 C.F.R. § 3.400.  So, irrespective of when the Veteran's right lower extremity neuropathy began, the appropriate effective date here is the date of the claim to reopen service connection following the final June 2002 rating decision.  That date is November 26, 2012.  38 C.F.R. § 3.400.  As such, an effective date earlier than June 3, 2014 is warranted in this matter.  


ORDER

New and material evidence having been submitted, the claim for service connection for right upper extremity neuropathy is reopened.  

New and material evidence having been submitted, the claim for service connection for left upper extremity neuropathy is reopened.  

Entitlement to service connection for right upper extremity diabetic neuropathy is granted.  

Entitlement to service connection for left upper extremity diabetic neuropathy is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to an earlier effective date of November 26, 2012, for the award of service connection for diabetic neuropathy in the right lower extremity, is granted.  


REMAND

A remand of the issues remaining on appeal is warranted for the following reasons.  

First, additional medical inquiry is warranted into the service connection claims for hypertension, erectile dysfunction, and eye disability.  The Veteran maintains that each of these disabilities is due to service-connected diabetes.  The Veteran underwent VA examinations into these claims in April 2015.  The reports indicated that the Veteran did not then have these disorders.  Medical evidence dated since then (see e.g., private medical opinion received in June 2016) indicates that the Veteran does have these disabilities.  A new examination should clarify this issue.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).    

Second, the increased rating claims for lower extremity diabetic neuropathy are inextricably intertwined with the remanded secondary service connection claims.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  Further, the most recent examination into lower extremity neuropathy was conducted over two years ago in August 2015.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Third, substantial pertinent evidence has been included in the record since the April 2016 Statement of the Case (SOC) and prior to the Board's receipt of this case.  During this period, the record received additional relevant VA treatment records, VA reports, and a private nexus opinion.  The record does not contain a waiver of AOJ review of this evidence.  Readjudication is therefore warranted.  See 38 C.F.R. §§ 19.31, 20.1304(c).    

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in August 2016.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of any diagnosed hypertension, erectile dysfunction, or eye disability.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Has the Veteran been diagnosed during the appeal period with hypertension, ED, and/or eye disability?  

(b)  If so, is it at least as likely as not (probability of 50 percent or greater) that any diagnosed disability is due to or caused by service-connected disability (e.g., diabetes, neuropathy, psychiatric)?     

(c)  If the response to (b) is negative, is it at least as likely as not that such disability is aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected disability?

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please explain in detail any opinion provided.  

3.  Schedule a VA examination to determine the current severity of the Veteran's bilateral lower extremity diabetic neuropathy.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  Further, after assessing the severity of the disorders, the examiner should comment on whether the Veteran has complete or incomplete paralysis, whether any symptoms are mild, moderate, moderately severe, or severe, and whether the symptoms are solely sensory in nature.  See 38 C.F.R. § 4.124a.  

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the April 2016 SOC should be considered.  If any benefit sought remains denied, the Veteran should be provided with a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


